Citation Nr: 1447772	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for throat cancer.

2.  Entitlement to service connection for throat cancer, to include as the result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for throat cancer is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A final September 2006 rating decision denied service connection for throat cancer because the evidence of record lacked a medical nexus opinion linking a diagnosis of throat cancer to active service. 

2.  Evidence received since the September 2006 rating decision is new and raises a reasonable possibility of substantiating a claim of entitlement to service connection for throat cancer. 


CONCLUSIONS OF LAW

1.  The unappealed September 2006 rating decision that denied service connection for throat cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the September 2006 rating decision is new and material and the claim for entitlement to service connection for throat cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for throat cancer.  He contends that disorder is the result of exposure to asbestos during his period of active service.  Specifically, he contends that while working as a Machinist Mate, he packed and unpacked steam valves which contained asbestos.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must presume the credibility of the new evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A September 2006 rating decision denied service connection for throat cancer because the record did not contain a medical nexus opinion linking throat cancer to active service.  The Veteran was notified of that decision in September 2006, and of his appellate rights.  He did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

VA must evaluate submissions received during the applicable appeal period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, that regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appellate period stemming from the September 2006 rating decision.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The most pertinent new evidence includes a June 2011 VA examination report and a November 2011 private medical opinion, the latter noting that it was at least as likely as not that the Veteran's throat cancer was related to in-service asbestos exposure.

Although the opinion does not contain any supporting rationale, there is a low threshold for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran's claim for service connection for throat cancer was previously denied because there the record lacked a medical nexus opinion at the time of the prior final decision.  Therefore, that medical opinion addresses an element that was not proven at the time of the previous decision.  Furthermore, that evidence is presumed credible for the limited purpose of determining whether it is material.  Therefore, the Board finds that, when presumed credible, evidence creates a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received to reopen the claim for service connection for throat cancer.  The Veteran's appeal is allowed to that extent only.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for throat cancer and the claim is reopened.  To that extent only, the appeal is allowed.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, this issue must be remanded for further development.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While a June 2011 VA examination report found that throat cancer was less likely than not related to in-service asbestos exposure, asbestos exposure has been conceded.  Further, the examiner noted that a June 2006 Institute of Medicine report concluded that asbestos exposure was associated with an increased incidence of laryngeal cancer, and that the risk of a relationship increased pursuant to the intensity and duration of that exposure.  It was noted that the Veteran was exposed to asbestos while serving on a Navy destroyer, though the length and amount of that exposure was unknown.  The Veteran's chest x-rays were reviewed, and there was no evidence of asbestos-related changes.  Based upon that evidence, the examiner determined that it was not as likely as not that the Veteran's lung cancer was related to in-service asbestos exposure.  However, no actual rationale was provided in support of that conclusion.  For instance, if the examiner concluded that the lack of asbestos-related lung change was indicative of a relatively low level of asbestos exposure, thus reducing the probability of a link between throat cancer and asbestos exposure, such a conclusion was not stated.  Moreover, the examiner did not provide an analysis of the Veteran's x-rays to demonstrate why bilateral apical pleural and parenchymal changes were not suggestive of asbestos-related disease.

Therefore, in light of medical evidence of record indicating a diagnosis of throat cancer, the private medical opinion linking that diagnosis to a period of service, the Veteran's likely exposure to asbestos during service, and a VA examination report that is seemingly incomplete, he should be provided an additional VA opinion or examination in order to clarify the etiology of throat cancer.  

Finally, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  The record contains an SSA Notice of Award received by VA in August 2013 that indicates that the Veteran is currently in receipt of SSA disability.  However, it does not appear that the agency of original jurisdiction has attempted to obtain the Veteran's complete SSA file, which VA normally has a duty to obtain.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its disability determination, and copies of all medical records underlying that decision.  If, after all reasonable attempts to obtain any identified records are made, the records are deemed unavailable, that must be noted in the claims file.  If the records are not obtained, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of throat cancer.  The examiner must review the record and note that review in the report.  Following a review of the claims folder, to include the Veteran's service treatment reports, the June 2011 VA examination, the private opinion of November 2011, and any applicable lay statements, the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently-diagnosed throat cancer either originated during active service, or resulted from in-service asbestos exposure.  If it is determined that x-ray evidence does not indicate significant exposure to asbestos, the examiner should clearly state why that is the case and must address the findings of bilateral apical pleural and parenchymal changes and why that does or does not relate to asbestos exposure.  Further,  VA has conceded exposure to asbestos during service.  The examiner should address the significance of a June 2006 Institute of Health report that found a link between throat cancer and asbestos exposure and whether that report does or does not apply in the Veteran's case.  The examiner should provide a clear rationale and basis for all opinions expressed.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


